Citation Nr: 0015254	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  94-23 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder with stomach cramps, diarrhea, nausea, vomiting and 
constipation as a chronic disability resulting from an 
undiagnosed illness.

2.  Entitlement to service connection for a sinus condition 
as a chronic disability resulting from an undiagnosed 
illness.

3.  Entitlement to service connection for a flu like syndrome 
as a chronic disability resulting from an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from December 1972 to 
December 1992.  His DD Form 214 shows that he was awarded a 
Southwest Asia Service Medal with Bronze Service Star and a 
Kuwait Liberation Medal awarded by Saudi Arabia.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran's appeal originally included the issues of 
service connection for disabilities involving the left foot, 
low back, left knee and left hip.  In a rating action in 
August 1995 service connection was granted for chronic 
lumbosacral strain syndrome with intermittent radicular 
symptoms involving the left hip, left knee and left ankle and 
for bilateral pes cavus with chronic arch strain and left 
plantar fasciitis.  Accordingly, those issues are no longer 
for consideration by the Board on appeal.

The veteran's appeal also originally included the issue of 
service connection for fatigue as a chronic disability 
resulting from an undiagnosed illness. Service connection for 
that disability was granted in a rating action dated in 
September 1997.  That issue is no longer a part of the 
veteran's appeal.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Gulf War.

2.  The veteran's claim that he currently has a 
gastrointestinal disorder with stomach cramps, diarrhea, 
nausea, vomiting and constipation, which is related to an 
undiagnosed illness is not supported by any medical evidence 
that would render the claim plausible.

3.  The veteran's claim that he currently has a sinus 
condition which is related to an undiagnosed illness is not 
supported by any medical evidence that would render the claim 
plausible.

4.  The veteran's claim that he currently has a flu like 
syndrome which is related to an undiagnosed illness is not 
supported by any medical evidence that would render the claim 
plausible.


CONCLUSION OF LAWS

1.  The claim of entitlement to service connection for a 
gastrointestinal disorder with stomach cramps, diarrhea, 
nausea, vomiting and constipation as a chronic disability 
resulting from an undiagnosed illness is not well grounded.  
38 U.S.C.A. §§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 38 
C.F.R. § 3.317 (1999).

2.  The claim of entitlement to service connection for a 
sinus condition as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  38 U.S.C.A. §§ 
1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 
(1999).

3.  The claim of entitlement to service connection for a flu 
like syndrome as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  38 U.S.C.A. §§ 
1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records reveal that the veteran was seen on 
several occasions between 1975 and 1987 complaining of 
various "flu like" and/or gastrointestinal symptoms.  He 
was treated with rest and medication.  No chronic disorder 
was diagnosed.  On separation examination in October 1992 the 
veteran's complaints included swollen or painful joints, 
sinusitis, frequent indigestion and stomach, liver or 
intestinal trouble.  On a Desert Shield/Storm out processing 
check list dated in October 1992 the veteran reported cramps, 
diarrhea and/or vomiting and difficulty, pain, blood or 
burning on urination while deployed.  

On VA examination in February 1993 the veteran's complaints 
included stomach pain, "sinus" and occasional stiffness in 
the neck, right shoulder, right wrist and left elbow.  No 
pertinent abnormalities were found on examination.

On Persian Gulf examination in March 1993 the veteran 
reported that he served in the Gulf from September 1990 to 
March 1991.  He complained of watery stools every three to 
four days with three to four stools and then return to 
normal, constant pain in the right shoulder and left elbow 
and on and off pain in other joints.  He reported occasional 
night sweats.  He complained of two to three headaches per 
week relieved by time and rest.  He also stated that he had 
neck pains, stiffness, tenderness, constant fatigue and 
inability to get enough sleep.  Examination revealed that the 
throat was red and nasal membranes were red and swollen.  
There was mild frontal and maxillary sinus tenderness.  
Breath sounds were slightly decreased at the base.  The 
impression was early flu syndrome, chronic sinusitis with 
acute flare headaches probably due to sinusitis, neck and 
joint pains, questionably because of flu syndrome, other 
cause undetermined, diarrhea of questionable etiology, left 
plantar faciitis and chronic fatigue.

VA out-patient clinic records dated from May to July 1994 
reveal that the veteran was seen complaining of sinus 
problems, chronic fatigue, headaches, muscle aches and joint 
pain.  A diagnosis of rhinitis of questionable etiology was 
reported.  The examiner stated that it could be due to 
prolonged exposure to smoke from the Gulf War.

On VA examination in August 1994 the veteran's complaints 
included sinus, chronic fatigue, numbness in the right arm, 
stomach problems and headaches.  He reported alternating 
constipation and diarrhea with cramping and abdominal pain 
and a sensation of bloating.  He also had occasional episodes 
of nausea followed by vomiting.  He stated that he had 
constant nasal congestion, rhinorrhea, watery eyes, sneezing 
and a nonproductive cough.  Examination revealed that the 
nasal mucosa were congested, the turbinates were boggy and 
there was minimal watery rhinorrhea.  The abdomen was soft, 
flat and nontender with no organomegaly or palpable masses.  
Bowel sounds were active.  Diagnoses were irritable bowel 
syndrome, allergic rhinitis, fatigue, and headaches.  On 
psychiatric examination no abnormalities were noted and the 
diagnosis was headaches of undetermined etiology.

VA out-patient clinic records dated from September 1994 to 
December 1996 reveal that in September 1994 the veteran 
reported headaches two to three times a week and generalized 
fatigue.  An impression of chronic pain syndrome and chronic 
fatigue was reported.  In May 1995 he complained of 
epigastric pain.  He reported occasional nausea and vomiting 
and alternating diarrhea and constipation.  The impression 
was gastritis/early peptic ulcer disease.  In October 1995 he 
reported pain in all joints.  The diagnosis was fibromyalgia.  
In December 1996 he complained of headaches and the diagnosis 
was common migraine.

In a letter dated in November 1996 the veteran's wife 
reported that the veteran was in constant pain and had 
horrendous headaches.  She stated that she had seen the 
veteran barely able to walk.  She stated that the veteran had 
some very serious hair loss and that she had had to clean out 
the shower drain at least once a week.  

On VA examination in March 1997 the veteran complained of 
sinus problems, back problems, muscle aches, joint aches, 
numbness in the left shoulder, numbness in the hands, chronic 
fatigue, short term memory and sleep disturbance.  Joint and 
muscle aches involved the knees, ankles and shoulders and the 
left hip.  He also reported hair loss on the lateral aspect 
of his leg.  Examination revealed that the skin was within 
normal limits.  He had some hair loss on the lateral aspect 
of the calves due to wearing jeans.  The examiner indicated 
that the hair wore off and that there was no abnormality.  
The veteran reported some allergies, but the nose, sinuses, 
mouth and throat were within normal limits.  The digestive 
system was within normal limits.  He had full range of motion 
of the  knees and all ligaments were intact.  he could stand 
on his heels and toes and squat.  The ankles dorsiflexed to 
10 degrees and plantar flexion was to 40 degrees bilaterally.  
Examination of the left hip and both shoulders was within 
normal limits.  Deep tendon reflexes were normoactive and 
gross sensation was present.  X-rays revealed minimal 
degenerative disease at the right acromioclavicular joint, 
minimal degenerative disease in the right patellofemoral 
joint and minimal degenerative disease of the lumbosacral 
spine.  Otherwise x-rays of both shoulders, both knees, both 
ankles, the lumbosacral spine and the left hip were normal.  
Pertinent diagnoses were history of joint pain with minimal 
degenerative joint disease of the right acromioclavicular 
joint and right knee, history of muscle pain with normal 
examination, hair loss of no medical significance, 
folliculitis, resolved and history of night sweats not found 
on examination.  

On psychiatric examination the veteran complained of mood 
swings, sleep disturbance, poor memory, poor concentration 
and volatile emotional out bursts.  He reported that his 
emotional stability had increased since he separated from his 
wife.  Examination revealed that he was alert and 
cooperative.  He exhibited no bizarre movements or tics.  His 
mood was somewhat tense and affect was appropriate.  He was 
oriented in three spheres and memory was good.  The diagnosis 
was depressive disorder, not otherwise specified.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
became manifest to a degree of disability of 10 percent or 
more within any presumptive period prescribed by VA.  
38 U.S.C.A. § 1117 (West Supp. 1999); 38 C.F.R. § 3.317 
(1999).

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).  

With respect to the second and fourth elements, VAOPGCPREC 4-
99 indicates that evidence the illness is "undiagnosed" may 
consist of evidence that the illness cannot be attributed to 
any known diagnosis or, at minimum, evidence that the illness 
has not been attributed to a known diagnosis by physicians 
providing treatment or examination.  The type of evidence 
necessary to establish a well-grounded claim as to each of 
these elements may depend upon the nature and circumstances 
of the particular claim.  Medical evidence would ordinarily 
be required to satisfy the fourth element, although lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation.  

For purposes of the second and third elements, VAOPGCPREC 4-
99 indicates that the manifestation of one or more signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type which would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type which would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish a well-grounded claim.  With respect to the 
third element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.

As an initial matter, the Board notes that the DD Form 214 
reflects that the veteran received the Southwest Asia Service 
Medal and the Kuwait Liberation Medal awarded by Saudi 
Arabia.  Based on this evidence and for purposes of analysis 
under 38 C.F.R. § 3.317 (1999), the Board finds that the 
veteran had active military service in the Southwest Asia 
theater of operations during the Persian Gulf War.

In this case with regard to the veteran's claim for service 
connection for a gastrointestinal disorder, there is evidence 
of the veteran being treated for gastrointestinal symptoms 
during service; however, those episodes of gastrointestinal 
symptoms were acute and transitory and no chronic 
gastrointestinal disorder was demonstrated during service or 
at the time of separation from service.  Following service 
the veteran was diagnosed with irritable bowel syndrome on VA 
examination in August 1994.  However, no gastrointestinal 
disability was shown on the most recent VA examination.  
Since he has failed to demonstrate any medical evidence of 
current gastrointestinal disability, there is no basis for 
finding that he has presented a well-grounded claim with 
regard to that issue.  Additionally, the Board notes that, if 
there were evidence of a current gastrointestinal disability, 
such disability would be attributable to known clinical 
diagnoses and service connection could not be granted for 
that disability as resulting from an undiagnosed condition.

With regard to the veteran's claim for service connection for 
a sinus condition as an undiagnosed illness the Board notes 
that on VA examination in February 1993 the sinuses were 
normal.  In March 1993 there was evidence of inflammation of 
the nose, throat and sinuses and the diagnosis was chronic 
sinusitis with headaches probably due to sinusitis.  In 
August 1994 the veteran had nasal congestion and rhinorrhea 
with a diagnosis of allergic rhinitis.  No abnormality of the 
nose or sinuses was found on VA examination in March 1997.  
As noted above evidence of current disability is necessary to 
establish a well-grounded claim for a disorder.  Since there 
was no sinus abnormality shown on the most recent VA 
examination, the veteran has not met that burden in this 
case.

It is not entirely clear from the record which symptoms the 
veteran intends to include in claiming service connection for 
a flu like syndrome.  Gastrointestinal, sinus and nasal 
symptoms have already been addressed as separate issues.  
Therefore, the remaining symptoms of generalized muscle and 
joint aches and headaches are assumed to be the remaining 
symptoms the veteran wishes to claim under the heading of flu 
like syndrome.  Headaches were not shown in service or at the 
time of separation.  In December 1996 a VA physician 
diagnosed the veteran's headaches as migraine.  Since the 
headaches are attributable to known clinical diagnoses, 
service connection cannot be granted for headaches as 
resulting from an undiagnosed condition.  Thus, the veteran's 
claim in that regard is not well grounded.  On VA examination 
in March 1997 degenerative joint disease involving the right 
acromioclavicular joint and right knee were shown on x-ray.  
Accordingly, pain in those joints cannot be service connected 
as resulting from an undiagnosed illness.  The veteran has 
already established service connection for chronic 
lumbosacral strain and degenerative joint disease with 
symptoms involving the left hip, knee and ankle, for chronic 
arch strain and for residuals of a fracture of the 5th right 
proximal metacarpal head and phalanx.  Any pain in those 
areas is attributable to those disabilities.  The veteran's 
complaints of pain involving the right hip, knee and ankle 
and the left shoulder are not supported by any clinical 
findings.  All findings with regard to those joints on VA 
examination in March 1997 were normal.  Since no objective 
indications of a chronic disability resulting from a flu like 
syndrome are demonstrated, the Board concludes that the 
veteran does not have such a disorder.  In the absence of 
evidence of a chronic disability, there is no basis for 
granting service connection for a flu like syndrome as a 
chronic disability resulting from undiagnosed illness in this 
case.  Thus, the veteran's claim in that regard is not well 
grounded.


ORDER

Entitlement to service connection for a gastrointestinal 
disorder with stomach cramps, diarrhea, nausea, vomiting and 
constipation, a sinus disorder or a flu like syndrome as 
chronic disability resulting from an undiagnosed illness is 
denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

